Citation Nr: 1419965	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder. 

2.  Entitlement to a compensable disability rating for bilateral hearing loss disorder. 

3.  Entitlement to a total disability rating based upon individual unemployability.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1967.  This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDINGS OF FACT

1.  The Veteran failed to report without good cause to a January 2011 VA examination to determine the current level of severity of his service-connected posttraumatic stress disorder.

2.  The Veteran failed to report without good cause to January 2011 and January 2013 VA examinations to determine the current level of severity of his service-connected bilateral hearing loss disorder.

3.  The Veteran failed to report without good cause to a January 2011 VA examination in connection with his claim of entitlement to a total disability rating based upon individual unemployability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.655 (2013). 

2.  The criteria for a compensable disability rating for bilateral hearing loss disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.655 (2013). 

3.  The criteria for a total disability rating based upon individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.655 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased evaluation for posttraumatic stress disorder arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

In addition, the RO's December 2010 and January 2011 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claims of entitlement to a compensable disability rating for bilateral hearing loss disorder and entitlement to a total disability rating based upon individual unemployability.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 
Additionally, the January 2011 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, although the Veteran was scheduled for several examinations in connection with the aforementioned claims, he failed to report without good cause to such examinations.  38 C.F.R. § 3.159(c)(4).  Therefore, scheduling another examination regarding these claims is not required.  38 C.F.R. 3.655; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

VA's regulations provide that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance as appropriate. 38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b). 

The Veteran was notified of the scheduling of a VA examination in January 2011 by letter mailed in December 2010 to his last known address of record.  He was further notified of the scheduling of a VA examination in January 2013 by a letter mailed in January 2011 to his last known address of record.  These letters were not returned as undeliverable.  Accordingly, the Board concludes that the presumption of regularity applies, and the letters relating to the January 2011 and January 2013 examinations are presumed to have been mailed.  Jones v. West, 12 Vet. App. 98 (1998).  The presumption of regularity of government process can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  In this case, there is no such clear evidence to rebut the presumption of notification.

The Veteran was notified that failure to report for the scheduled examination without good cause could result in denial of his claims.  He was notified that he could request another examination by contacting the RO.  The Veteran has not requested that the examinations be rescheduled, nor has he provided good cause for failing to report for any of the scheduled examinations.  Furthermore, the Veteran's representative submitted a statement and substantive appeal in December 2011 in connection with the Veteran's claims, but did not request an additional VA examination or provide good cause for why the Veteran failed to report for the January 2011 VA examination.

Accordingly, the Board is compelled to deny the Veteran's claims of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder, entitlement to a compensable disability rating for bilateral hearing loss disorder, and entitlement to a total disability rating based upon individual unemployability.  See 3.655(b).   


ORDER

An initial disability rating in excess of 50 percent for posttraumatic stress disorder is denied. 

A compensable disability rating for bilateral hearing loss disorder is denied. 

A total disability rating based upon individual unemployability is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


